This action was brought originally by the prosecuting attorney in the Jefferson Common Pleas, upon an affidavit charging Tim Cuthbertson with violating an order of the court.
It appears that the prosecuting attorney filed a “petition in equity” which alleged that Cuthberson _ had been . apprehended for selling intoxicating liquor on property owned by one McConville, which he had sub-leased, and sought an order under 13195 GC., enjoining the use of the property for one year. Subsequent thereto the court ordered the premises padlocked for one year, whereupon Cuthbertson gave a $5,000 bond as provided by the statute. Cuthbertson then sold the personal property in the room and transferred the lease with the consent of the owner.
The Common Pleas found Cuthbertson guilty and thereupon imposed a sentence and fine, which judgment was affirmed by the Court of Appeals.
Cuthbertson here contends that he was not in contempt of court in so doing on the ground that his acts were not in violation of the order and injunction.